Citation Nr: 1450416	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to a separate evaluation for right thigh muscle atrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He had an additional period of service from November 1972 until August 1973 but received an other than honorable discharge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2008 rating decisions issued by the RO.

In November 2008, the Board denied the Veteran's claim of entitlement to a separate evaluation for right thigh muscle atrophy.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In January 2014, the Court granted a Joint Motion for Remand and vacated the part of the Board's November 2008 decision that denied a separate evaluation for right thigh muscle atrophy and remanded the matter for further consideration.

The Board remanded the case for further development in March 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  


FINDING OF FACT

Symptoms of service-connected right thigh muscle atrophy do not overlap service-connected meralgia paresthetica.


CONCLUSION OF LAW

The criteria are met for a separate disability rating for right thigh atrophy.  38 C.F.R. § 4.14 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by multiple letters sent to the Veteran. The claim was last adjudicated in July 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in April 2014 are adequate with regard to the issues on appeal, as the April 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to determine the functions related to the right thigh muscle atrophy and the meralgia paresthetica. Here, the examiner made such determinations in the April 2014examination report, with due consideration given to the Veteran's reported history of disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The facts of this case support a separate evaluation for right thigh muscle atrophy.  The March 2006 VA examination report reflects that atrophy of the right thigh was documented (the right thigh was one inch smaller than the left thigh). The examiner commented that neurological symptoms were restricted to sensory changes since the lateral cutaneous nerve did not contain motor fibers.  In 2014, an examiner noted that the lateral femoral cutaneous nerve (meralgia paresthetica) is a sensory nerve which supplies the skin of the anterior and lateral regions of the thigh. The nerve did not contain motor fibers and therefore results in sensory loss or pain though no loss of motor function. The examiner reiterated that the lateral cutaneous nerve injury would not result in motor weakness or atrophy.

The AOJ has granted service connection for a disability classified as:

MERALGIA PARESTHETICA (LATERAL FEMORAL CUTANEOUS NERVE ENTRAPMENT) WITH MILD RIGHT THIGH ATROPHY ASSOCIATED WITH HEPATITIS C, WITH SUBJECTIVE COMPLAINTS OF RIGHT THIGH PAIN FROM PAST INTERFERON INJECTION SITE 

Clearly, the grant of service connection contemplated right thigh atrophy.  The AOJ has not severed service connection for the right thigh atrophy.  

Initially, it was believed that the right thigh atrophy overlapped with or was due to the service connection meralgia parestheitca.  That assumption is medically incorrect, since meralgia paresthetica is wholly sensory.  Therefore, there is no overlap between the meralgia paraesthetica and the atrophy.  The fact that the atrophy is actually due to non-service connected lumbar pathology is borderline irrelevant since service connection has been granted for the atrophy and the AOJ has not severed service connection.

Under the circumstances of this case, the right thigh atrophy must be rated separately.  38 C.F.R. § 4.14 (2013).  


ORDER

A separate rating for right thigh muscle atrophy is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


